DETAILED ACTION
Summary
Claims 1-3, and 6-20 are pending in the application. Claim 10 is rejected under 35 USC 112(b). Claims 1-3, 6-9, 11-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Claim Objections
Claim 1, 8, and 9 objected to because of the following informalities:
Claim 1 recites “processed reflected-wave data” in line 17. It should recite “the processed reflected-wave data”.
Claim 7 recites “moving member information” in line 9. It should recite “the moving member information”.
Claim 9 recites “the statistical characteristic” in line 6. It should recite “the respective statistical characteristic”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the processing circuitry generates the third image data based on the first moving member information and the second moving member information by generating fourth image data based on the first power value and fifth image data based on the second power value, multiplying at least one of the first and second power values by a coefficient, and further selecting a smaller value between (1) a result of multiplying at least one of the first and second power values and (2) the first power value and the second power value not multiplied by the coefficient”. It is not clear how “generating fourth image data based on the first power value and fifth image data based on the second power value, multiplying at least one of the first and second power values by a coefficient, and further selecting a smaller value between (1) a result of multiplying at least one of the first and second power values and (2) the first power value and the second power value not multiplied by the coefficient” generates the third image data. As claimed, it generates a fourth and fifth image data, and selects power values. The steps are unrelated to generating the third image data. Clarification is required. For the purposes of examination, the claim will be interpreted as the selected power values being used as the moving member information used to generate the third image data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S PGPub 2015/0282787 A1) in view of Fukumoto (U.S PGPub 2011/0096958 A1).
Regarding Claim 1, Sato discloses an ultrasound diagnosis apparatus comprising processing circuitry (Fig. 1, 14) configured: 
Calculate, in accordance with an intensity of digital reflected wave data [0027] generated through a phased addition process [0067], a saturation value for analog reflected-wave signals observed before the phased addition process performed [0067]-[0068] (system speculates the added value is saturated when the power value is greater than threshold), 

 produce processed reflected-wave data [0068] by: 
(2) when the calculated saturation value is less than the threshold value indicating saturation, outputting as corresponding processed reflected-wave data the digital reflected-wave data [0069] (Equation 2)
and 
to cause a display to display data based on the processed reflected-wave data (Fig. 4, 15) [0034] (The output of the power correction is used as input to the image generation).
Sato fails to explicitly teach producing processed wave data by (1) when the calculated saturation value is at least a threshold value indicating saturation, outputting as corresponding processed reflected-wave data, data obtained by multiplying the digital reflected-wave data by a predetermined coefficient having a non-zero value smaller than 1.
Fukumoto teaches an ultrasonic system for determining displacements (Abstract). In order to avoid saturation, the system determines, and then multiplies, the signal by a gain value such that S1xG2=0.8xLmax, where S1 is the signal intensity, G2 is the determined gain, and Lmax is the saturation level [0080]. That is, if S1 is determined to be greater than 0.8xLmax, the system determines the gain (this value is predetermined because it is determined before the multiplication occurs) value to be less than 1 and multiplies the signal by that value. The data is digitized data [0067] which is then sent to a storage unit [0068] and then retrieved by an adjusting section [0078] to perform the analysis [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to multiple the reflected wave data by a predetermined coefficient having a non-zero value smaller than one, as allows for an increase in amplitude, if necessary, while preventing the system from getting saturated, thereby increasing the accuracy of subsequent analysis, as recognized by Fukumoto [0016].

generate first image data based on the moving member information [0034] (Fig. 11, S114) [0116], and 
cause the display to display the first image data based on the moving member information [0034] (Fig. 11, S115) [0116].
Regarding Claim 3, Sato teaches the invention substantially as claimed. Sato further teaches, wherein the processing circuitry is further configured to generate saturation values and produce processed reflected-wave data for a plurality of frames [0069] [0030]+[0040] (suggests the system performs the process on each frame of the plurality of frames), and 
extract the moving member information by using a statistical characteristic on based on the saturation values for a plurality of frames [0095]+[0097] [0040] (The velocity is extracted moving member information, the variance is a statistical characteristic, this is performed for all the sample points, [0040] suggests that the system can acquire multiple image frames, and that the system performs the extraction for each of the frames S114 [0116]).
Regarding Claim 7, the combination teaches the invention substantially as claimed. Sato further teaches wherein the processing circuitry is further configured to separate a scan range formed with a plurality of scanning lines [0033] into plural scanning regions [0032] (sample points) [0074]+[0111] (M number of regions, which is more than 2);
Wherein the processing circuitry configured to extract the moving member information comprises processing circuitry configured to extract a portion of the moving member information with respect to each of the plural sectional regions [0032] (sample points) by using a respective statistical characteristic corresponding to each of the plurality section regions [0097], and
Wherein the processing circuitry is further configured to generate second image data based on the portions of moving member information of the sectional regions [0099].

Calculate, in accordance with an intensity of digital reflected wave data [0027] generated through a phased addition process [0067], saturation value for analog reflected-wave signals observed before the phased addition process is performed [0067]-[0068] (system speculates the added value is saturated when the power value is greater than threshold),
The analog reflected-wave signals being generated by transmitting an ultrasound wave with respect to a mutually same scanning line [0057] (the is generated from the same location and therefore the same line [0040]) and the digital reflected-wave data being digital signals generated by performing an analog to digital conversion on analog reflected-wave signals [0024]; 
produce processed reflected-wave data [0068] by: 
(2) when calculated saturation value is less than the threshold value indicating saturation, outputting as the corresponding processed reflected-wave data the digital reflected-wave data [0069] (Equation 2)
and 
to cause a display to display data based on the processed reflected wave data (Fig. 4, 15) [0034] (The output of the power correction is used as input to the image generation).
Sato fails to explicitly teach producing processed wave data by (1) when the calculated saturation value is at least a threshold value indicating saturation, outputting as the corresponding processed reflected-wave data, data obtained by multiplying the reflected-wave data by a predetermined coefficient having a non-zero value smaller than 1.
Fukumoto teaches an ultrasonic system for determining displacements (Abstract). In order to avoid saturation, the system determines, and then multiplies, the signal by a gain value such that S1xG2=0.8xLmax, where S1 is the signal intensity, G2 is the determined gain, and Lmax is the saturation level [0080]. That is, if S1 is determined to be greater than 0.8xLmax, the system determines the gain (this value is predetermined because it is determined before the multiplication occurs) value to be less than 1 and multiplies the signal by that value. The data is digitized data [0067] which is then sent to a storage unit [0068] and then retrieved by an adjusting section [0078] to perform the analysis [0080].

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to multiple the reflected wave data by a predetermined coefficient having a non-zero value smaller than one, as allows for an increase in amplitude, if necessary, while preventing the system from getting saturated, thereby increasing the accuracy of subsequent analysis, as recognized by Fukumoto [0016].

Regarding Claim 19. Sato discloses a medical image processing method implemented by a computer (Fig. 1, 14), comprising: 
Calculating in accordance with an intensity of digital reflected wave data [0027] generated through a phased addition process [0067] a saturation value for analog reflected-wave signals observed before the phased addition process is performed [0067]-[0068] (system speculates the added value is saturated when the power value is greater than threshold)
The analog reflected-wave signals being generated by transmitting an ultrasound wave with respect to a mutually same scanning line [0057] (the is generated from the same location and therefore the same line [0040]) and the digital reflected-wave data being digital signals generated by performing an analog to digital conversion on analog reflected-wave signals [0024]; 
produce processed reflected-wave data [0068] by: 
(2) when the calculated saturation value is less than the threshold value indicating saturation, outputting as corresponding processed reflected-wave data the digital reflected-wave data [0069] (Equation 2)
and  
causing a display to display data based on processed reflected-wave data (Fig. 4, 15) [0034] (The output of the power correction is used as input to the image generation).
Sato fails to explicitly teach producing processed wave data by (1) when the calculated saturation value is at least a threshold value indicating saturation, outputting as corresponding processed reflected-wave data, data obtained by multiplying the digital reflected-wave data by a predetermined coefficient having a non-zero value smaller than 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to multiple the reflected wave data by a predetermined coefficient having a non-zero value smaller than one, as allows for an increase in amplitude, if necessary, while preventing the system from getting saturated, thereby increasing the accuracy of subsequent analysis, as recognized by Fukumoto [0016].

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Fukumoto, as applied to claim 3 above, and further in view of Udupa et al. (U.S Patent 7,786,909 B2).
Regarding Claim 6, Sato teaches the invention substantially as claimed. Sato fails to explicitly teach wherein the processing circuitry is further configured to, when a respective saturation value of the saturation values for the plurality of frames indicates saturation, exclude the corresponding reflected wave data when extracting the moving member information.
Udupa teaches an ultrasound system with electric components to avoid overload conditions (Abstract). This system contains an ultrasound transducer (Fig. 1, 110) (Col 3, lines 2-5), and when the system speculates the detected wave signal would be saturated, the system zeros (makes zero) the ultrasound signal on the affected channel (Col 8, lines 37-48). This suggests the system does not output anything from the saturated channel, and effectively excludes it from the calculation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sato to have the system output zero when it is speculated the channel is saturated, as taught by Udupa, because this increases the accuracy of the ADC output during the recovery time of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Fukumoto, as applied to claim 7 above, and further in view of Klessel et al. (U.S PGPub 2008/0110263 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Sato teaches each of the plural sectional regions overlaps with at least one other sectional region of the plural sectional regions (Sato teaches the system extracts the maximum power of a pixel (i.e. a statistical characteristic) using a 3x3 maximum filter [0074]. Each 3x3 region can be considered a separate region, and it is implied that the regions overlap because if every pixel has this filter applied, adjacent pixels would have overlapping region). 
Sato fails to explicitly teach further the processing circuitry if further configured to calculate the corresponding statistical characteristic of an overlapping region of at least two of the plurality sectional regions.
Klessel teaches a system for ultrasound imaging (Abstract). This system interpolates data between adjacent (and therefore overlapping as taught by Sato) pixels in order to allow the system to display the image on more pixel dense screens [0111]+[0307].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sato to calculate the statistical characteristic of a region where two or more of the sectional regions overlap with one another while using the statistical characteristics of the sectional regions, as taught by Klessel, because interpolating values between adjacent pixels (overlapping regions) allows for the system to be displayed on more pixel dense screens, increasing the quality of the image, as recognized by Klessel [0307].

Claims 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Fukumoto, as applied to claim 7 above, and further in view of Sato (U.S PGPub 2014/0039317 A1) (Sato’317)
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Sato further teaches processing circuitry is further configures to extract second moving member information of each of the plural sectional regions by using the statistical characteristic calculated from the each of the plural sectional region [0074]+[0097], 
and generate third image data based on the second moving member information [0099].
Sato fails to explicitly teach wherein the processing circuitry is further configured to extract first moving member information by using the respective statistical characteristic calculated from the scan range formed with the plurality of scanning lines and the processing circuitry generates image data based on the first moving member information.
Sato’317 teaches an ultrasound system for extracting moving objects (Abstract). This system reduces clutter by determining an average power value (moving member information) for the entirety of a frame (plurality of scan lines [0068]. This system then generated image data based on the information [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sato to also extract a first moving member information and generate image data based on the first moving member information, as taught by Sato’317, because this provides a better clutter filter, increasing the quality of the image, as recognized by Sato’317 [0067]-[0068].
Regarding Claim 11, Sato teaches the invention substantially as claimed. Sato teaches the invention substantially as claimed. Sato further teaches wherein the processing circuitry calculates an average value of the moving member information of each of the plural sectional regions [0032]+[0063].
Sato fails to explicitly teach corrects the portions of the moving member information of the plural sectional regions by using the average values, and the processing circuitry generates the second image data based on the corrected portions of the moving member information of the plural sectional regions.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sato to correct moving member information based on the average value of sectional regions, as taught by Sato’317, because this provides a better clutter filter, increasing the quality of the image, as recognized by Sato’317 [0067]-[0068].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Sato fails to explicitly teach the processing circuitry corrects the portions of moving member information of the plural sectional regions in such a manner that the average values are each equal to an average value of two or more adjacently positioned sectional regions.
Sato’317 teaches reducing clutter by determining an average power value of local regions and using the average power value to correct the pixel values [0068]. 
It would have been obvious to one of ordinary skill in the art to modify the combined system so the correction of Sato’317 results in the average values each being equal to an average value of two or more adjacently positioned sectional regions through routine experimentation. One of ordinary skill would recognize the reference of Sato’317 leaves both the coefficient to multiply the difference between the average value and the threshold, as well as the threshold, undefined. One of ordinary skill would seek to optimize this process by choosing values which best reduced clutter in the image, and would be motivate to try choosing variables which would result in the average value being equal to an average value of two or more adjacently positioned sectional regions in order to optimize the clutter reduction with a reasonable expectation of success.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Fukumoto, as applied to claim 3 above, and further in view of Sato (U.S PGPub 2015/0320395 A1) (Sato’395).
Regarding Claim 13, Sato teaches the invention substantially as claimed. Sato fails to explicitly teach wherein the processing circuitry calculates a correlation matrix as the statistical characteristic, by using the saturation values for the plurality of frames, the processing circuitry calculates a filter coefficient used for suppressing a clutter component, on a basis of a result of a principal component analysis performed by using the correlation matrix, and the processing circuitry extracts the moving member information by using the filter coefficient, based on the saturation values for the plurality of frames.
Sato’395 teaches a system for reducing clutter in ultrasound. This system calculates a correlation matrix as the statistical characteristic, by using the data sequence represented by the set made up of the output signals (Fig. 1, 141) [0047]+[0083]-[0084], 
the processing circuitry calculates a filter coefficient used for suppressing a clutter component, on a basis of a result of a principal component analysis performed by using the correlation matrix [0088], and 
the processing circuitry extracts the moving member information by using the filter coefficient, on a basis of the data sequence [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to calculate a correlation matrix, use a filter coefficient to suppress a clutter component, and extract the moving member information using the filter coefficient, as taught by Sato’395, because this improves the image quality of when using an MTI filter, as recognized by Sato’395 [0007].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Fukomoto and  Sato’395 as applied to claim13 above, and further in view of Sato (U.S PGPub 2015/0366540 A1) (Sato’540).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the processing circuitry calculates the filter coefficient by normalizing eigenvalues of correlation matrices of sectional regions obtained by separating an image while using a largest eigenvalue of a correlation matrix of an entirety of the image and further determining a rank cut number by using the normalized eigenvalues.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to normalize eigenvalues, as taught by Sato’395, because this improves the image quality of when using an MTI filter, as recognized by Sato’395 [0007].
Sato’540 teaches an ultrasonic Doppler system (Abstract). This system calculates the filter coefficient by normalizing eigenvalues of correlation matrices of sectional regions obtained by separating an image [0124]-[0125] and further determining a rank cut number by using the normalized eigenvalues [0128]. This system also uses the largest eigenvalues of a correlation matrix of an entirety of an image for adaptively deciding the rank cut value [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references with the system of Sato’540 because using this filtering method better reduces clutter, as recognized by Sato’540 [0007]. IT further would have been obvious to one of ordinary skill in the art to combine aspects of the first embodiment and the second embodiment of Sato’540 because this allows the system to be able to adequately reduce clutter when tissue movement is large (Sat’540) [0122] while reducing processing power, by not separating the image into blocks, and reducing clutter when the movement is smaller, as recognized by Sato’540 [0119].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Fukumoto, as applied to claim 2 above, and further in view of Kristoffersen (U.S PGPub 2016/0157827 A1).
Regarding Claim 15, Sato teaches the invention substantially as claimed. Sato further teaches wherein, with respect to an observation point [0032] at which the analog reflected-wave signals are observed [0066].
While Sato teaches the power value is moving member information [0032], and the system changes an observation point power value information based on surrounding points [0074], Sato fails to explicitly teach the processing circuitry interpolates moving member information in a surrounding of the observation point into the moving member information of the observation point.
Kristofferson teaches a system for adjusting gain control (Abstract). This system interpolated gain values from surrounding observed points to an unprocessed central point [0034].
.

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Sato’317.
Regarding Claim 16, Sato teaches an ultrasound diagnosis apparatus comprising processing circuitry configured to: 
extract a portion of moving member information with respect to each of plural sectional regions [0032] (sample points) by using a statistical characteristic calculated from the plural sectional regions [0097], 
the plural sectional regions being obtained by separating a scan range formed with a plurality of scanning lines [0033] into plural regions [0074]+[0111] (M number of regions, which is more than 2), 
the extraction being performed while using a data sequence represented by a set made up of portions of reflected-wave data [0095]+[0097] (The velocity is extracted moving member information, the variance is a statistical characteristic, this is performed for all the sample points, which indicates a set of the output signals is analyzes, with each power input per location being a point in the set) generated through a phased addition process [0067] (P0 is the output of a phased addition process, the subsequent analysis occurs on that value) performed on reflected-wave signals generated by transmitting an ultrasound wave with respect to a mutually same scanning line [0057] (the is generated from the same location and therefore the same line [0040]); 
calculate an average value of moving member information corresponding to each of the plural sectional regions [0032]+[0063].

Sato’317 teaches an ultrasound system for extracting moving objects (Abstract). This system reduces clutter by determining an average power value (moving member information) for a local region and correcting the pixel values (correcting the moving member information) [0068]. This system then generated image data based on the information [0069]. The local region can be sectional regions of the frame [0081]. Sato’317 teaches reducing clutter by determining an average power value of local regions and using the average power value to correct the pixel values [0068]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sato to correct moving member information based on the average value of sectional regions, as taught by Sato’317, because this provides a better clutter filter, increasing the quality of the image, as recognized by Sato’317 [0067]-[0068]. It further would have been obvious to one of ordinary skill in the art to modify the combined system so the correction of Sato’317 results in the average values each being equal to an average value of at least two of the plural sectional regions that are adjacent to the each of the plural sectional regions through routine experimentation. One of ordinary skill would recognize the reference of Sato’317 leaves both the coefficient to multiply the difference between the average value and the threshold, as well as the threshold, undefined. One of ordinary skill would seek to optimize this process by choosing values which best reduced clutter in the image, and would be motivate to try choosing variables which would result in the average value being equal to an average value of two or more adjacently positioned sectional regions in order to optimize the clutter reduction with a reasonable expectation of success.

Regarding Claim 18, Sato teaches a medical image processing apparatus comprising processing circuitry configured to: 

the plural sectional regions being obtained by separating a scan range formed with a plurality of scanning lines [0033] into plural regions [0074]+[0111] (M number of regions, which is more than 2), 
the extraction being performed while using a data sequence represented by a set made up of portions of reflected-wave data [0095]+[0097] (The velocity is extracted moving member information, the variance is a statistical characteristic, this is performed for all the sample points, which indicates a set of the output signals is analyzes, with each power input per location being a point in the set) generated through a phased addition process [0067] (P0 is the output of a phased addition process, the subsequent analysis occurs on that value) performed on reflected-wave signals generated by transmitting an ultrasound wave with respect to a mutually same scanning line [0057] (the is generated from the same location and therefore the same line [0040]); 
calculate an average value of the moving member information corresponding to each of the plural sectional regions [0032]+[0063].
Sato fails to explicitly teach to correct the portions of the moving member information of the sectional regions by using the average values; to generate image data based on the corrected portions of the moving member information of the plural sectional regions or using the average values in such a manner that the average value of the moving information of the each of the plural sectional regions is each equal to an average value of at least two of the plural sectional regions that are adjacent to the each of the plural sectional regions..
Sato’317 teaches an ultrasound system for extracting moving objects (Abstract). This system reduces clutter by determining an average power value (moving member information) for a local region and correcting the pixel values (correcting the moving member information) [0068]. This system then generated image data based on the information [0069]. The local region can be sectional regions of the frame [0081]. Sato’317 teaches reducing clutter by determining an average power value of local regions and using the average power value to correct the pixel values [0068].

Regarding Claim 20, Sato teaches a medical image processing method implemented by a computer, comprising: 
extracting a portion of moving member information with respect to each of plural sectional regions [0032] (sample points) by using a statistical characteristic calculated from the plural sectional regions [0097], 
the plural sectional regions being obtained by separating a scan range formed with a plurality of scanning lines [0033] into plural regions [0074]+[0111] (M number of regions, which is more than 2), 
the extraction being performed while using a data sequence represented by a set made up of portions of reflected-wave data [0095]+[0097] (The velocity is extracted moving member information, the variance is a statistical characteristic, this is performed for all the sample points, which indicates a set of the output signals is analyzes, with each power input per location being a point in the set) generated through a phased addition process [0067] (P0 is the output of a phased addition process, the subsequent analysis occurs on that value) performed on reflected-wave signals generated by transmitting an ultrasound wave with respect to a mutually same scanning line [0057] (the is generated from the same location and therefore the same line [0040]); 

Sato fails to explicitly teach correcting the portions of the moving member information of the sectional regions by using the average values; generating image data based on the corrected portions of moving member information of the sectional regions; and causing a display to display the image data or using the average values in such a manner that the average value of the moving information of the each of the plural sectional regions is each equal to an average value of at least two of the plural sectional regions that are adjacent to the each of the plural sectional regions...
Sato’317 teaches an ultrasound system for extracting moving objects (Abstract). This system reduces clutter by determining an average power value (moving member information) for a local region and correcting the pixel values (correcting the moving member information) [0068]. This system then generated image data based on the information [0069]. The local region can be sectional regions of the frame [0081]. Sato’317 teaches reducing clutter by determining an average power value of local regions and using the average power value to correct the pixel values [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sato to correct moving member information based on the average value of sectional regions, as taught by Sato’317, because this provides a better clutter filter, increasing the quality of the image, as recognized by Sato’317 [0067]-[0068]. It further would have been obvious to one of ordinary skill in the art to modify the combined system so the correction of Sato’317 results in the average values each being equal to an average value of at least two of the plural sectional regions that are adjacent to the each of the plural sectional regions through routine experimentation. One of ordinary skill would recognize the reference of Sato’317 leaves both the coefficient to multiply the difference between the average value and the threshold, as well as the threshold, undefined. One of ordinary skill would seek to optimize this process by choosing values which best reduced clutter in the image, and would be motivate to try choosing variables which would result in the average value being equal to an average value of two or more adjacently positioned sectional regions in order to optimize the clutter reduction with a reasonable expectation of success.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is allowable for substantially the same reasons as set forth in the Final Rejection mailed 8/4/2021.
Therefore, claim 10, if it was amended to correct 112(b) issues and include all the limitations of the base claim, would be allowable.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the processing of the echo data in the ‘958 reference is done in an analog fashion, not a digital fashion. The Examiner disagrees. The processing is performed on digital echo signals in both the ‘787 and ‘958 reference. The ‘787 reference perform analog to digital conversion in the reception circuitry (11), before the signal is sent to the processing circuitry (14). Similarly, the receiving echoes of the ‘958 reference are converted to digital signals in the analog to digital converter (103c) [0067]. This digitized signal is then sent to the storage section (110) [0068]. The adjusting section (111) then retrieves the digitized signal from the storage section [0078]. This adjusting section is where the adjustment to the gain occurs [0080]. Therefore, contrary to the Applicant’s assertion, it appears that the references do perform the processing on a digital signal rather than an analog signal.
Applicant argues “in such a manner that the average value of the moving information of the each of the plural sectional regions is each equal to an average value of at least two of the plural sectional regions that are adjacent to the each of the plural sectional regions” is not taught by the combination of references. The Applicant argues that, even if a particular region was selected, there is no teaching of using "plural sectional regions that are adjacent to the each of the plural sectional regions" as claimed. The Examiner disagrees. While the feature is not explicitly taught, it would have been obvious to modify the system the average values each being equal to an average value of at least two of the plural sectional regions that are adjacent to the each of the plural sectional regions through routine experimentation. One 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793